Citation Nr: 1331149	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  08-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for double vision due to head trauma.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel
REMAND

The Veteran served on active duty from June 1973 to August 1977 and from October 1979 to October 1982.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

At the June 2013 Board hearing, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits since September 2012.  These Social Security Administration records have not been associated with the claims folder.  Because the Veteran has stated that these benefits were awarded for his currently claimed disabilities, they may contain information pertinent to his claim of service connection.  VA's duty to assist requires that potentially relevant SSA records be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Therefore, reasonable efforts to obtain these records must be made prior to any further adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also 38 C.F.R. § 3.159(c).

The Veteran has related both disabilities to a motor vehicle accident in service.  Both the Veteran and his fellow service member, E.V.C., noted that the vehicle was a rental car and the Veteran was sued in conjunction with the damages.  Additionally, E.V.C. noted that the Veteran reported this motor vehicle accident at the time of his non-judicial punishment (N.J.P.) proceeding for arriving late to the following morning's movement.  In this way, the lay evidence suggests the existence of corroborating evidence from the time of the accident.  Moreover, this evidence would provide a more specific time frame for the accident, which has thus far been noted to have occurred in either 1980 or 1981.  As such, the agency of original jurisdiction (AOJ) should attempt to obtain any such corroborating information.

The Veteran has stated that he was alone in the car at the time of the accident.  E.V.C. has stated that he helped the Veteran from the scene and helped to clean up blood from the Veteran's face.  The time frame of E.V.C.'s arrival on the scene is not given and, therefore, the extent of his direct knowledge of the incident is unclear.  Thus, the Veteran should be asked to clarify when E.V.C. arrived on the scene to determine if he had any firsthand knowledge of the specifics of the accident.

Previously, the Veteran had related the claimed disabilities to an in-service football injury.  He did not provide details regarding this injury.  Thus, the Veteran should also be requested to provide a description of this injury and the approximate date when it occurred in order to allow VA to assist in the development of the evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision by SSA.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.   If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.  He should be given opportunity to submit the records.

2.  Send the Veteran a letter asking that he provide additional information relating to the claimed in-service injuries.  

a.  Specifically, the Veteran should be asked to provide any records in his possession relating to:

      i.  The motor vehicle accident and subsequent actions taken by the rental car company in conjunction with the damages or he should provide VA with authorization and consent to obtain these records.

      ii.  The N.J.P. referenced in E.V.C.'s letter.  (The AOJ should also seek service personnel records that might reference the N.J.P. and/or the accident.)

b.  The Veteran should also be asked to provide additional details regarding E.V.C.'s involvement in the aftermath of the Veteran's claimed motor vehicle accident.

c.  Additionally, the Veteran is asked to provide additional details regarding the claimed football injury, including a description of this injury, where it occurred, and the approximate date when it occurred.

3.  Thereafter, undertake any additional investigation or evidentiary development suggested by the information obtained.  Then, re-adjudicate the claims on appeal.  If a benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

